Appeal by claimant from a final decree in a condemnation proceeding. Decree affirmed, with costs. No opinion. Lewis, P. J., Carswell and Adel, JJ., concur; Johnston and Wenzel, JJ., *1019dissent, with the following memorandum: A comparison of the basic figures and ■the award made on Parcels 1 and 2, with those on Parcel 3, clearly indicates that no allowance was made for the improvements on the first two parcels, which were of substantial nature and were disclosed by the evidence to have been of more than nominal value. The decree should be remitted to Special Term for modification by fixing the value of the improvements.